Citation Nr: 1026043	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the RO in 
Cleveland, Ohio, which granted service connection for PTSD and 
assigned it an evaluation of 10 percent.  

During the pendency of this appeal, the RO increased the rating 
from 10 to 30 percent.  The Board notes that, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

In June 2009, the Board issued an opinion denying entitlement to 
a rating in excess of 30 percent for PTSD. 

In an April 2010 Order, the Court endorsed an April 2010 joint 
motion for remand, vacated the June 2009 Board decision denying 
the claim, and remanded the matter for compliance with the 
instructions in the joint motion.  Specifically, it was found 
that the Board misapplied the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) that a veteran need not have 
"all, most, or even some" of the symptoms enumerated in 
38 C.F.R. § 4.130 (2009) in order to meet the criteria for a 
particular rating.  Id. at 442.  Thus, the Board was instructed 
to analyze the effect of the appellant's symptoms on his social 
and occupational functioning and the level of impairment that 
results, regardless of whether those symptoms are listed in 
38 C.F.R. § 4.130 as an example for a particular disability 
rating.  It was also found that the Board did not provide an 
adequate statement of reasons or bases for its decision in that 
it failed to address all of the Veteran's symptoms and the 
relevant evidence of record with regard to entitlement to a 50 or 
70 percent disability rating.  In this respect, it was noted that 
the Board did not address evidence that the Veteran had thoughts 
of suicide; that he reported having trouble maintaining a 
workload to support his family due to his difficulty "dealing 
with authority figures, coping with the stressors involved, and 
trying to keep a work crew without alienating them;" that he was 
"numb" and socially withdrawn; and that his relationship with 
his wife had become increasingly strained over the years.  The 
joint motion also pointed out that the Board applied the 
incorrect standard when addressing the appellant's entitlement to 
a 50 percent rating in emphasizing that the appellant did not 
have "significant" social impairment.  The criteria for a 50 
percent rating provide that the appellant need only have 
"difficulty in establishing and maintaining effective work and 
social relationships."  See 38 C.F.R. § 4.130.  The word 
"significant" does not appear in the regulation.  Accordingly, 
the Board will address the Veteran's claim anew in light of the 
remand directives adopted by the April 2010 Court order. 

The Board notes that in December 2009, the Veteran filed a claim 
for service connection for ischemic heart disease.  The claim 
of entitlement to service connection for ischemic heart 
disease has not yet been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The appellant's service-connected PTSD has been manifested by 
moderate symptoms which do not result in total occupational and 
social impairment, deficiencies in most areas, or reduced 
reliability or productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 percent 
for PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial rating cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to initial adjudication of the appellant's claim, a 
letter dated in February 2006 informed the appellant of the first 
three elements of service connection, and of the appellant's and 
VA's respective obligations for obtaining different specified 
types of evidence in support of his claim.  However, the letter 
did not provide notice of what evidence is needed to determine 
the degree of disability and the effective date under Dingess.  
The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven.  See Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  This means that section 5103(a) notice is no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. See id.  Nevertheless, a few days prior to 
adjudication of the appellant's claim by the RO, a letter dated 
in March 2006 did inform the appellant of what was required to 
establish the degree of disability and the effective date.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although this letter was sent only a few days prior to initial 
adjudication of the appellant's claim, this short amount of time 
was not prejudicial to him as he was provided over six months to 
respond with additional argument and evidence, which he did, and 
the claim was subsequently readjudicated and an SOC issued in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(holding that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  The Board concludes that 
the duty to notify has been satisfied.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty to 
assist has been satisfied.  The appellant's service treatment 
records and VA medical records are in the file.  The appellant 
has not identified any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the appellant's behalf. 

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the appellant appropriate VA examinations 
in February 2006 and March 2007.  There are no records in the 
claims file suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's PTSD since he was last 
examined.  38 C.F.R. § 3.327(a).  Moreover, in a June 2010 
letter, the appellant's representative stated that the appellant 
did not have further evidence to submit at this time and wished 
the Board to proceed with the adjudication of this appeal.  Thus, 
the appellant does not claim that his PTSD has worsened in 
severity since he was last examined.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The March 2007 VA examination report is 
thorough and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 
2007).

II. Increased Rating

The Veteran contends that he is entitled to an initial rating in 
excess of 30 percent for PTSD.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, which is the case here, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The appellant's service-connected PTSD is evaluated as 30 percent 
disabling under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms enumerated after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, the 
criteria for a 30 percent disability rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and 
maintain effective relationships.)

The criteria for a 100 percent disability rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including (if 
applicable) those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, supra.  Within 
the DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An 
examiner's classification of the level of psychiatric impairment 
by a GAF score is to be considered but is not determinative of 
the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 
1995).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  A score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Id.  

The appellant has received ongoing treatment for his PTSD since 
2005, although his work schedule has made it difficult for him to 
come to treatment sessions on a regular basis.  See, e.g., April 
2006 VA treatment record.  He was first diagnosed with PTSD when 
he began treatment for this condition at the VA Center for Stress 
Recovery (CSR) in November 2005.  In the November 2005 initial 
PTSD screen, the appellant reported having had terrible 
experiences or traumatic events; having been bothered by repeated 
memories, having thoughts or images in the past month of one or 
more stressful events or terrible experiences; having felt 
distant or cut off from other people in the past month; and 
having felt to be "super alert," watchful or on guard in the 
past month.  In this examination, the appellant complained of 
intrusive thoughts, nightmares, and exposure distress with a 
physiologic reaction due to right shoulder pain from an injury 
incurred in combat.  He stated that he avoids thoughts and 
feelings and related situations.  He also reported anhedonia and 
emotional numbing, sleep difficulties, concentration difficulty, 
hypervigilance, and an exaggerated startle response.  He stated 
that he chose to work long hours to avoid his PTSD symptoms.  The 
appellant was not suicidal or homicidal and did not have a 
history of suicide attempts.  He also reported no hallucinations. 

A January 23, 2006 VA treatment record reflects that the 
appellant avoided reunions with fellow Vietnam veterans, and also 
avoided going to the Vietnam Memorial in DC or the local Moving 
Wall.  The appellant stated that he felt avoidance was the only 
answer.  He also reported that he awakened covered in sweat two 
to three times per week, had chronic intrusive recollections, and 
had mood swings which affected his relationships.  The therapist 
noted that the appellant had no history of psychiatric disorders 
or substance abuse.  The appellant also denied any suicidal or 
homicidal ideation in the past or present.  He said his wife and 
family were very supportive and that he used work to distract 
himself.  

In a January 24, 2006 VA treatment record, the appellant 
complained of intrusive recollections, emotional numbing, 
difficulty with memory and concentration, and sleep difficulties 
that impaired his ability to complete work tasks, although it was 
only through work that he avoided or dealt with his PTSD 
symptoms.  

In February 2006 VA treatment record reflects that the 
appellant's affect was very flat and avoidant. 

A February 2006 VA examination report reflects that the appellant 
continued to remain employed installing flooring, although the 
physical demands of the job were becoming more difficult with 
age.  This was the only job the appellant held since service.  
This report also indicates that the appellant was still married 
to his wife of 35 years.  The appellant reported that he and his 
wife had friends with whom they enjoyed socializing.  The 
appellant denied any suicidal or homicidal ideation at the time.  
His chief complaint was of chronic intrusive thoughts of his 
Vietnam experiences that had been growing in frequency and 
intensity over the last ten to twelve years.  He also reported 
nightmares in which he re-experienced some of the stressful 
experiences of Vietnam two or more times per week, which caused 
him to wake up in a cold sweat.  He then had trouble getting back 
to sleep.  The appellant reported periods of depression with 
suicidal ideation, but had no intent or plan to actually commit 
suicide.  He also avoided situations which were likely to trigger 
memories of Vietnam, such as reunions and going to the Vietnam 
Memorial.  

On examination, the appellant was dressed neatly, his eye contact 
was generally good, his grooming and hygiene were good, and he 
was friendly and appeared to be cooperative.  His speech was 
coherent and thought processes logical.  His attention, 
concentration, and memory were intact.  He was oriented times 
three.  There was no evidence of a thought disorder, delusions, 
or hallucinations.  His mood appeared to be somewhat depressed 
and anxious.  His affect was very restricted.  The examiner also 
noted that the appellant seemed to minimize the extent of his 
symptoms and the distress they caused him.  The appellant denied 
significant occupational or relationship problems directly 
related to his PTSD symptoms.  The examiner found relatively 
minimal impairment in occupational and social functioning due to 
PTSD.  However, the distress caused by the intrusive thoughts and 
nightmares was significant and in the moderate range of severity.  
He gave the appellant a GAF score of 55 due to the relative 
severity of his psychological symptoms, but not his occupational 
or social impairment.  A score of 55 indicates that the Veteran's 
PTSD symptoms were considered to be moderate in nature.  See DSM-
IV. 

An April 2006 VA treatment record reflects that the appellant's 
marital relationship was somewhat strained.  

A July 2006 VA treatment record reports an interview with the 
appellant's wife.  She stated that the appellant had been "a lot 
more quiet and detached" over the past several years, and that 
her daughters had also commented on his perceived gradual 
emotional withdrawal over this time.  She also talked about the 
difficulties caused by his having to be out of town for his work 
at least four to five days per week.  She further stated that 
communication with him had suffered, as he seemed "remote . . . 
as though he [was] not fully engaged" in any family gatherings 
on weekends when he is home.  She said the appellant refused to 
take time away from work to take care of his physical and 
emotional problems unless she pressed him.  Finally, she stated 
that she and the appellant were committed to maintaining their 
marriage of over thirty years.  

In an August 2006 VA treatment record, the appellant reported 
increasing intrusive recollections and mood swings since 
beginning treatment for his PTSD.  He stated that his symptoms 
had been manageable by using extreme avoidant measures prior to 
beginning PTSD treatment, and now he wanted to avoid treatment as 
well.  He denied any suicidal or homicidal ideation at this time. 

In a September 2006 VA treatment record, the appellant reported 
that his nightmares of Vietnam and daily intrusive recollections 
of traumatic experiences in Vietnam were especially problematic 
when he travelled for his job.  His sleep disturbance was also 
worsening over the past months and weeks, and he was now sleeping 
only approximately five hours a night, and never feeling rested.  
He also talked about a recent job that kept him away from home 
for two weeks, which created more stress on the appellant and his 
family and added to his irritability when he was at home. 

In an October 17, 2006 VA treatment record, the appellant denied 
any adverse experience in dealing with intrusive recollections 
and/or environmental trauma reminders, although they occurred 
frequently.  He also stated that he was able to enjoy family 
activities despite often feeling "distant" from actual events.  
The appellant further reported that he felt "numb" to his work 
stress and saw his work as "just something to be done . . . life 
or death . . . [he had] to take care of his family no matter 
what."  However, working out of town so frequently put a great 
financial and emotional strain on his marriage, but it 
nevertheless remained stable.

In an October 20, 2006 VA treatment record, the appellant stated 
that he spent a great deal of energy trying to maintain control.  
He stated that he worked as a subcontractor so that he did not 
have to deal with authority figures.  The appellant was also 
giving serious consideration to attending a reunion of Vietnam 
veterans for the first time despite his fears and misgivings.  
The appellant denied suicidal or homicidal ideation and reported 
that his wife and family relationships were strained but 
supportive. 

In an October 25, 2006 VA treatment record, the appellant stated 
that he is "short" with his wife and family when he is home and 
expected to participate in activities when he would rather be 
left alone.  He further reported that after Vietnam he shut down 
completely and pretended to get by through looking at others for 
clues as to how to behave.  He also stated that he uses humor and 
minimization to avoid painful emotions.  

A November 2006 VA treatment record reports that the appellant 
felt numb and with little self awareness without feedback from 
others.  

In a December 2006 VA treatment record, the appellant stated that 
it was becoming difficult to maintain a sufficient work load to 
support his family as he had difficulty dealing with authority 
figures, coping with the stressors involved in work, and trying 
to keep a work crew without alienating them.  He also stated that 
he was still reluctant to go to the Vietnam Wall or seek out 
fellow veterans he served with because he was afraid of being 
overwhelmed.  

In March 2007, the appellant underwent a VA examination in 
connection with this claim.  In this examination, the appellant 
reported that he was self-employed as a sub-contractor engaged in 
flooring installation, which frequently required him to be out of 
town during the week.  He was only able to participate in 
individual therapy every few weeks due to his job schedule and 
the fact that he worked out of town frequently.  He also managed 
a work crew for this job.  When traveling, he did not socialize 
with his crew.  He stated that if members of his crew "screw[ed] 
up," he found himself "jumping down their throats."  He stated 
that this behavior had become worse over the past year and his 
crew members had been asking what was wrong with him.  He said he 
often felt like "wringing their necks."  He further stated that 
he has turned down some jobs because of feeling stressed.  

The appellant described his marriage as good, but expressed 
concern that he might be "bringing down" his wife by his 
moodiness, which caused him to snap at her for no reason.  He 
stated they never used to argue, but that he had been more 
irritable in the past few years.  He also stated that he did not 
like to go out much and it would "drive his wife nuts" that he 
did not even want to go out to a movie.  While he wanted to make 
his wife happy, he was more comfortable being by himself.  He 
stated that he mostly watched TV when at home, and also visited 
with his children and grandchildren about every other day.  He 
further reported that he and his wife went out with old friends 
about once a month.  However, he did not often go to crowded 
places such as shopping malls.  He stated that he felt tired all 
the time and had ongoing sleep disturbance and nightmares on 
average of three times a week, which caused him to wake up in a 
cold sweat.  Despite taking medication for his sleep problems, he 
only averaged about five to six hours of sleep at night.  

In terms of his symptoms, the Veteran stated that he had daily 
intrusive thoughts despite trying to avoid potential triggers.  
He acknowledged feeling depressed and jumpy much of the time.  He 
also reported that he had been more emotional lately, getting 
tearful even at little things and especially when by himself and 
thoughts of his combat experience came up.  He stated he had 
vague thoughts of suicide at times, particularly if work was 
going slowly or badly.  The appellant stated that he had used 
avoidance as a primary way of coping with his PTSD symptoms, for 
example through overworking and avoiding conversations relating 
to his time in the military.  He also stated that he had ongoing 
startle responses.  For example, he stated that he responded 
excessively to anything that sounded like bamboo crackling.  In 
one occasion at work, someone broke a piece of plywood stripping, 
cracking it, and he "just about fell over."  

On examination, the appellant was neatly dressed and groomed.  He 
was oriented times three.  His thought processes were logical and 
coherent.  There was no indication of delusional thinking or 
psychotic processes.  His eye contact was intermittent.  He also 
appeared tense and anxious.  There was no indication of 
ritualistic behavior or impaired impulse control.  His memory, 
attention, and cognitive functioning were not impaired.  The 
examiner found that he tended to minimize personal distress.  The 
examiner concluded that the appellant managed to maintain his 
work and family relationships despite his symptoms and ongoing 
distress.  The examiner also concluded that the Veteran's 
symptoms had become more severe as he underwent therapy.  Thus, 
what had been moderate symptoms seemed to be increasing in the 
past year and a half and were interfering more with his work and 
personal relationships.  The examiner assigned his symptoms a GAF 
score of 51, indicating that they are of moderate severity.  See 
DSM-IV.

The appellant's wife and daughters, as well as his brother in 
law, have also submitted statements regarding the appellant's 
PTSD, all dated in April 2006.  In the wife's April 2006 letter, 
she stated that over the years the appellant's sleep habits had 
changed dramatically, and that quite often he jumped right up as 
if he had been startled and it "scare[d] [her] to death."  She 
stated that he had begun suffering from mood swings.  She also 
wrote that she encouraged him to try not to push himself so much, 
but that his sense of obligation to his household took precedent.  
Further, she stated that the appellant was extremely depressed 
and continued to minimize his depression because he was afraid 
that it would make him appear weak.  Finally, she stated that the 
appellant's income had been dramatically dropping over the past 
few years.  

In his daughter E.E.Z.'s letter, she remarked on the appellant's 
difficulties with sleep and work, his increasing withdrawal, and 
difficulties recounting his Vietnam experiences.  She further 
stated that the appellant's "true self" was slowly becoming 
lost due to his PTSD symptoms.  In his daughter C.A.S.'s letter, 
she stated that the appellant's once easy and carefree demeanor 
was now one of stress and fatigue.  She also stated that he was 
unable to take on the amount of work that he did in the past due 
to pure exhaustion, which was causing the appellant and his wife 
to suffer financially.  The letter by the appellant's brother-in-
law reflects that the appellant had isolated himself from the 
outside world between work and family, and that the appellant 
exhibited anxiety, hypervigilance, and mistrust of the public and 
the government.  He also stated that the appellant avoided almost 
all of his social and family obligations and instead just worked 
constantly.  

The appellant also submitted a statement in June 2007.  In it, 
the appellant expressed strong disagreement with the 30 percent 
evaluation for his sleep disorder, depression, panic attacks, 
memory loss and withdrawal from family and friends.  He stated 
that because it is so difficult for him to talk about himself or 
his life, the March 2007 examination did not adequately capture 
the degree of his social impairment.  As an example, the 
appellant stated that his wife pointed out to him that, in 
contrast to what he reported at the March 2007 VA examination, 
they rarely went out with friends and the reason they saw their 
children so often was because the children came to the 
appellant's house.  

In carefully reviewing the record, the Board finds that the 
criteria for a 100 percent disability rating have not been met.  
The fact that the appellant has continued to remain self-employed 
in a subcontracting business-and thus works in more than a 
nominal capacity-as well as maintain a relationship with his 
wife, precludes a finding that his symptoms have resulted in 
total occupational and social impairment.  Moreover, the 
appellant does not have any of the symptoms associated with a 100 
percent rating, such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  While the appellant has 
had vague thoughts of suicide at times, there is no evidence that 
the appellant has ever attempted to commit suicide or has had any 
intent or plan to commit suicide.  Thus, the appellant does not 
present a persistent danger of hurting himself or others.  Thus, 
because the appellant does not have any of the symptoms 
associated with a 100 percent disability rating, and because the 
PTSD symptoms established by the evidence of record have not 
resulted in total occupational and social impairment, a 100 
percent disability rating is not warranted. 

The Board also finds that a 70 percent disability rating is not 
warranted.  The evidence does not show that the appellant has 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this regard, there is 
no probative evidence that the appellant has exhibited deficiency 
in his work due to his PTSD symptoms.  The Board is mindful that 
the appellant has stated that it is becoming difficult to 
maintain a sufficient work load to support his family as he has 
difficulty dealing with authority figures, coping with the 
stressors involved in work, and trying to keep a work crew 
without alienating them.  The appellant has also stated that he 
has turned down some jobs because of feeling stressed, and that 
travelling for his work exacerbates his PTSD symptoms.  The 
appellant's wife stated that the appellant's income had been 
dramatically dropping over the past few years.  

At the same time, it appears the appellant continues to maintain 
a robust workload.  The appellant's wife stated that she 
encouraged him to try not to push himself so much, but that his 
sense of obligation to his household took precedent.  She also 
indicated that the appellant worked out of town four to five days 
a week.  The appellant's brother in law stated that the appellant 
worked constantly, albeit as a way of avoiding other aspects of 
life.  While the appellant has turned down some jobs due to 
stress, this fact alone does not indicate that he has 
occupational impairment.  Rather, it only shows that the 
appellant made a decision not to undertake certain projects due 
to the stress involved.  There is no evidence in the claims file 
that he works less than full time or that his income has dropped 
because he does not work as much as he used to due to his PTSD.  
The Board finds that turning down certain jobs, when the 
appellant appears to already be maintaining steady full-time 
work, does not itself represent a deficiency in the ability to 
work, absent evidence showing that the appellant is actually 
unable to perform it or at least is limited in his ability to 
perform it as a result of his PTSD symptoms as opposed to other 
factors such as, for example, physical limitations, limitations 
in skill or educational background, or a simple lifestyle choice 
to balance his work load with other aspects of his life.  Here, 
there is no indication in the claims file that the appellant 
actually works reduced hours, is unable to secure higher-paying 
jobs, or chooses to take jobs that command less pay when higher-
paying jobs are available to him as a result of his PTSD 
symptoms.  

Indeed, in the March 2007 VA examination report, the examiner 
concluded that the appellant managed to maintain his work despite 
his symptoms and ongoing distress.  The examiner did note that 
the appellant's PTSD symptoms were interfering more with his 
work.  Presumably, the examiner was referring to the appellant's 
statements that he was losing his temper with his co-workers and 
turning down some jobs due to stress.  However, it is the 
responsibility of the rating specialist to interpret reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture that accurately 
reflects the elements of disability present.  See 38 C.F.R. § 4.2 
(2009).  To the extent the appellant has turned down work that he 
otherwise might have undertaken in the past, it appears the 
appellant's main reasons for turning down work are his physical 
health and the normal stress involved in his job, which often 
requires him to travel and be away from his family.  For example, 
in an August 2006 VA treatment record, the appellant stated that 
he could not do the demanding physical work his job requires much 
longer.  An October 2006 VA treatment record reflects that the 
appellant worried about not being able to continue his line of 
work indefinitely due to his right shoulder injury, and the fact 
that his work required him to be away from his family so much of 
the time.  The appellant's daughter stated that the appellant was 
unable to take on the amount of work that he did in the past due 
to pure exhaustion, which was causing the appellant and his wife 
to suffer financially.  In other words, the appellant's daughter 
suggested that his physical limitations rather than his PTSD 
limited his ability to work.  

Thus, the Board finds that based on statements by the appellant's 
wife, daughter, brother in law, and the appellant himself 
suggesting that he continues to work at least full time, and 
given the fact that there is no probative evidence of record that 
the appellant works less or has lost income due to his PTSD 
symptoms, the Board finds that the preponderance of the evidence 
shows that the appellant's PTSD has not resulted in a deficiency 
in his ability to work.  The evidence suggesting that the 
appellant works full time also outweighs the March 2007 VA 
examiner's finding that the appellant's PTSD has interfered with 
his work, at least to the extent that this statement suggests 
that such interference was sufficient to amount to a deficiency 
in his ability to carry out the tasks and responsibilities of his 
occupation.  The examiner himself stated that the appellant was 
able to maintain his work despite his PTSD symptoms.  As 
discussed above, the Board finds that mere fact that the 
appellant has turned down certain jobs does not, by itself, 
indicate a deficiency in his ability to work due to PTSD.  
Likewise, that the appellant loses his temper with his work crew 
does not establish that his interpersonal difficulties at work 
have resulted in actual interference with his ability to carry 
out the job or maintain his business.  Thus, as the evidence is 
not in equipoise with respect to this issue, the benefit-of-the-
doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.  Thus, the Board finds that the preponderance of 
the evidence shows that the appellant does not have deficiencies 
in his ability to work as a result of his PTSD. 
 
There is also no evidence showing that the appellant has been 
clinically diagnosed with impaired judgment or thinking.  While 
the appellant's brother in law has indicated that the appellant 
exhibits hypervigilance, and mistrust of the public and the 
government, the appellant's brother in law has not been shown to 
have the medical training or expertise to determine whether the 
appellant has hypervigilance or whether such hypervigilance or 
mistrust of government actually amounts to an impairment in his 
thought processes.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board does not give any weight to this letter 
as evidence that the appellant has an impairment in thinking or 
judgment. 

The evidence does show that the appellant has deficiencies in his 
mood and family relations.  The appellant has stated that he 
loses his temper with his wife and work crew, and his wife noted 
that he gets depressed.  The appellant's wife, daughters, and 
brother-in-law also described his increasing social isolation and 
withdrawal from family.  The November 2006 VA treatment record 
reflects that the appellant felt numb and with little self 
awareness.  However, a 70 percent disability rating requires 
deficiencies in most areas.  Here, the appellant has only been 
shown to have deficiencies with respect to his social functioning 
and his mood, which is not sufficient to warrant a 70 percent 
disability rating. 

In sum, the Board finds that while the appellant has deficiencies 
in mood and social relations, including his family relations, he 
does not have deficiencies in occupational functioning, judgment, 
or thinking as a result of his PTSD symptoms.  Thus, he does not 
have deficiencies in most areas.  As such, although the appellant 
has been shown to have occasional suicidal ideation and 
difficulty adapting to stressful circumstances (although he is 
able to maintain his work and has not been shown to have an 
inability to establish and maintain effective work and social 
relationships, notwithstanding his interpersonal difficulties), 
as well as a number of other PTSD symptoms such as intrusive 
thoughts, nightmares, and startle response, his PTSD has not 
resulted in occupational and social impairment with deficiencies 
in most areas, and thus does not warrant a 70 percent disability 
rating. 

The Board further finds that the appellant's PTSD does not meet 
the criteria for a 50 percent disability rating.  As discussed 
above with respect to whether a 70 percent rating is warranted, 
the Board finds that the appellant does not have deficiencies in 
his ability to work as a result of PTSD, and it necessarily 
follows that he does not exhibit decreased reliability or 
productivity as a result of PTSD, which is required for a 50 
percent rating. See 38 C.F.R. § 4.130.  Thus, while the appellant 
does have a number of the symptoms associated with a 50 percent 
disability rating, such as disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, as well as a number of other symptoms 
including intrusive thoughts, sleep disturbance, and startle 
response, there is no indication that such symptoms have resulted 
in reduced reliability and productivity.  As discussed above, 
there is simply no evidence in the claims file that the appellant 
is actually working less or losing income because of his PTSD.  
While the appellant's wife stated that his income has dropped in 
recent years, she did not discuss the cause of this drop in 
income.  The mere statement that the appellant has lost income in 
recent years is not enough for the Board to find, without more 
information, that this loss of income was due to a decreased 
ability to work due to the appellant's PTSD.  As such, a 50 
percent disability rating is not warranted.

The Board acknowledges the appellant's social impairment due to 
his PTSD, as evidenced by the fact that he is often withdrawn 
from society and his own family, has a strained relationship with 
his wife and in fact often "snaps" at her, and also loses his 
temper with the work crew whom he manages.  However, while the 
Board considers the extent of social impairment in rating a 
disability, the Board cannot assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.  The disability 
must be considered from the point of view of the Veteran working 
or seeking work.  38 C.F.R. § 4.2.  Thus, the fact that the 
appellant has social impairment due to his PTSD, without a 
showing that it has resulted in reduced reliability and 
productivity, does not warrant a 50 percent disability rating. 

The Board finds rather that the 30 percent disability rating most 
closely approximates the current severity of the Veteran's PTSD.  
As discussed above, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  See 38 C.F.R. 
§ 4.130.  Here, the fact that the appellant has turned down some 
work does not appear to be more than an "occasional decrease in 
work efficiency" or "intermittent period of inability to 
perform occupational tasks," especially given the fact that 
evidence of record suggests that the appellant works full time 
and is out of town four to five days a week as a result of his 
work.  As the appellant has not been shown to have occupational 
impairment more severe than that associated with a 30 percent 
disability rating, this evaluation adequately reflects the 
appellant's clinically established level of impairment due to his 
PTSD.

The Board has considered whether staged ratings are appropriate.  
See Fenderson, supra.  In this regard, the August 2006 and 
September 2006 VA treatment records show that the appellant 
reported worsening intrusive thoughts, mood swings, and sleep 
disturbance.  The March 2007 VA examination report reflects that 
the Veteran's symptoms had become more severe as he underwent 
therapy, and that what had been moderate symptoms seemed to be 
increasing in the past year and a half and were interfering more 
with his work and personal relationships.  However, as discussed 
above, while the appellant's PTSD symptoms may have worsened 
during the pendency of this claim, they still do not meet the 
criteria for a rating in excess of 30 percent.  Thus, the 
appellant is not entitled to a higher rating for any period since 
his initial claim for service connection. 

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his PTSD 
presents "such an exceptional or unusual disability picture . . 
. as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  In short, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to an 
initial rating in excess of 30 percent for PTSD must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


